Citation Nr: 1542681	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-25 140	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for left knee injury residuals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1983 to July 1986, from December 2001 to June 2002, from March 2003 to August 2003, from March 2006 to October 2006, from November 2007 to February 2009, and from June 2011 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for a left knee disability that he contends had its onset during his military service.  The Board finds that the evidence currently of record is insufficient to decide the claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Service treatment records document the Veteran's "crush injury" to the medial patellar region of the left knee in November 2008.  Subsequently dated records show that while he continued to be evaluated for left knee pain, physical examination was essentially within normal limits.  The clinical impression was left knee contusion with intact skin surface.  A MRI showed mild chondromalacia of the anterior aspect of the intercondylar notch and minimal Baker's cyst with no evidence of meniscal tear.  See clinical records from the National Naval Medical Center, Bethesda, MD Clinic, Select Physical Therapy, and the Dunham Army Health Clinic, dated from December 2008 to January 2009.  

However, during VA examination in February 2009, the examiner acknowledged the Veteran's in-service injury and reports of persistent left knee pain since then, but ultimately concluded that because the physical examination of the knee is normal as are the X-rays, there were no findings to support a cause of the left knee pain and a [specific] diagnosis could not be established.

On the other hand there is an opinion from a private medical provider who diagnosed left knee pain due to posterior horn medial meniscus tear despite the negative MRI.  He noted that since the Veteran had mechanical symptoms of the knee greater than a year's duration, there was very likely an internal derangement explanation for this and arthroscopic surgery was scheduled.  See medical opinion from B. Balog. M.D. of the Orthopedic Institute of Pennsylvania, dated April 23, 2010.  The Veteran apparently underwent surgical repair of two separate tears to the cartilage of the left knee - one on the interior and the other just under the knee cap on May 25, 2010.  See Veteran's lay statement attached as part of VA Form 9, received in June 2010.  However, the surgical report is not of record, and thus is not currently available for the Board's review.  

Because the evidence of record does not necessarily provide a clear picture of any relationship between the Veteran's current left knee disability and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand is also warranted so that the May 2010 surgical report may be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his left knee symptoms that are not already in the claims file.  The Board is particularly interested in all records pertaining to the Veteran's left knee surgery reportedly performed on May 25, 2010, as referenced in the Veteran's VA Form 9.

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  

Based on what is medically known about musculoskeletal disorders, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed chondromalacia and Baker's cyst --as well as any other left knee disorder shown on current examination-had its clinical onset during or is otherwise related to the Veteran's military service.  If any diagnosed left knee disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  He/she should discuss the likelihood of the Veteran's documented in-service "crush injury" as the possible onset of, or precursor to, any currently diagnosed left knee disability-as well as his complaints of problems (including pain) since service.  If it is the examiner's opinion that the left knee disability is the result of any other process not related to in-service injury, a rationale must be provided to fully explain why the current symptomatology is not consistent with documented in-service injury or why such injury is not at least a "contributing factor" to any current left knee disability.  He/she should comment on the likelihood that the Veteran's current left knee problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

Rationale for all requested opinions shall be provided.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  The examiner should remain mindful of the fact that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.

3.  After the above actions are completed in compliance with the terms of this remand, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued and the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

